DETAILED ACTION
	Claims 1-5, 8-10, and 15-22 are currently pending in the instant application.  Claims 1-5, 8, 10, and 15 are rejected.  Claims 9, and 16-22 are withdrawn from consideration as being for non-elected subject matter.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 13 August 2021 has been previously acknowledged.  Applicant additionally elected the species:

    PNG
    media_image1.png
    72
    245
    media_image1.png
    Greyscale

According to MPEP 803.02, the examiner has determined whether the elected species is allowable.  Applicants’ elected species appears allowable.  Therefore, the search and examination has been extended to the compounds:

    PNG
    media_image2.png
    178
    243
    media_image2.png
    Greyscale
 and 
    PNG
    media_image3.png
    129
    301
    media_image3.png
    Greyscale
which are not allowable.

Response to Amendment and Arguments
Applicant's amendment and arguments filed 30 November 2021 have been fully considered and entered into the instant application.
Applicant’s amendment has overcome the objection to the specification.
Applicant’s amendment has overcome the 35 USC 112(b) rejection of claims 1-6, 8, 10 and 15 over the term “derivative” as the term “derivative” has been deleted from the claims.
While applicant has amended claim 3 to add the phrase “and R1 and R2 are not hydrogen at the same time”, the 35 USC 112(d) rejection is still maintained as it is unclear how R1 can be hydrogen at all and still be properly dependent upon claim 2 and claim 1.  Specifically,  Claim 1 and claim 2 both include the requirements that “R1, R2 , and R3 are not hydrogen at the same time” (claim 1); “R1 and R2 are not hydrogen at the same time” (claim 2); “and when one of R2 and R3 is nitro or halogen, the remaining two of R1, R2, and R3 are not hydrogen at the same time” (claim 1); and “and when R2 is nitro or halogen, R1 is not hydrogen” (claim 2).  Instant claim 3 has R1 as hydrogen, fluorine, bromine or haloalkyl, R2 as hydrogen or nitro, and R3 as hydrogen.  R1 cannot be hydrogen in parent claims 1 and 2 when R2 and R3 are both hydrogen.  Additionally, the statement in instant claim 3 also states R1 and R2 are not hydrogen at the same time.  Therefore, the only time R1 can be hydrogen in claim 3 is when R2 is nitro, however, this is improperly dependent on claims 2 and 1 as both of those claims state when R2 is nitro, then R1 is not hydrogen.  It is suggested that hydrogen should be removed as an option for R1 in claim 3 along with the added proviso (as it would be unnecessary if R1 as hydrogen is not an option).  The 35 USC 112(d) rejection is therefore maintained.
Applicant’s amendment has overcome the 35 USC 102 rejection over CN 102786497 as alkyl has been removed from R1.

Applicant’s amendment has overcome the 35 USC 103 rejection over Mokrosz et al. as R1 has been limited to fluorine and bromine instead of any halogen.
Maintained Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends Specifically, claim 3 is dependent upon claim 2 and claim 1 which include the definitions of R1 to include hydrogen; R2 to include hydrogen or nitro, and R3 to include hydrogen.  However, claims 1 and 2, from which claim 3 depend, also include the provisos that when one of R2 and R3 is nitro or halogen, the remaining two of R1, R2, and R3 are not hydrogen at the same time and the proviso that R1-R3 are not hydrogen at the same time.  Instant claim 3 has the position of R3 as hydrogen.  Furthermore, R2 is only defined as hydrogen or nitro.  However, R1 is defined to include hydrogen, which fails to further limit the parent claims as R1 cannot be hydrogen when R2 is hydrogen or nitro, the only definitions provided for R2 in claim 3.  Specifically, the parent claim provisos state that R1-R3 cannot all be hydrogen at the same time (R1 is hydrogen and R2 is hydrogen in instant claim 3)  and when one of R2 and R3 is nitro, the remaining two of R1-R3 are not hydrogen (R1 is hydrogen and R2 is nitro in instant claim 3).  It .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
New Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipatede by Registry No. 1239959-02-4.
Registry No. 1239959-02-4 is:

    PNG
    media_image4.png
    168
    227
    media_image4.png
    Greyscale
which corresponds to the formula 
    PNG
    media_image5.png
    84
    177
    media_image5.png
    Greyscale
of claim 8 wherein Ar is 
    PNG
    media_image6.png
    84
    94
    media_image6.png
    Greyscale
.  Claim 15 only requires the compound of claim 8 which is found in Registry No. 1239959-02-4.  
New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 3, 4, 5, 8, 10, and 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,133,195. 
US Patent No. 9,133,195 dicloses the compound of example 21:

    PNG
    media_image7.png
    138
    434
    media_image7.png
    Greyscale
, column 18.  The compound of formula I is disclosed on column 2:

    PNG
    media_image8.png
    138
    251
    media_image8.png
    Greyscale
wherein R1 can be a substituted phenyl.  Preferences towards R1 are found on column 3 which includes halogen substituents, such as preferably fluorine.  Pharmaceutical compositions are disclosed on column 8.  Analgesic activity for compound LXM-21 is found on column 24, Table 1.  The compound LXM-21 corresponds to 
    PNG
    media_image9.png
    67
    107
    media_image9.png
    Greyscale
 or 
    PNG
    media_image10.png
    88
    90
    media_image10.png
    Greyscale
.  Therefore the difference is one of positional isomerism.  However, nothing unobvious is seen in substituting the known claimed isomer for the structurally similar isomer, as taught by the prior art reference, since such structurally related compounds suggest one another and would be expected to share common properties absent a showing of unexpected results.  In re Norris, 84 USPQ 458 (1950).  Additionally, please see MPEP 2144.09, Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.  In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).  See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					7 March 2022			
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600